DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 11/10/2020 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and have been considered by the examiner. 
Drawings
The drawings filed on 11/10/2020 have been accepted.

Claim Objections
Claim 8 are objected because of following minor informality:
In line 3 of claim 8, examiner suggests to replace “device health data” with - - the device health data - -. 
In line 4 of claim 8, examiner suggests to replace “the remote learning devices” with - - the plurality of remote learning devices - -.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 8 , claims recite “the remote learning devices being inaccessible by the device health analysis node”. According to MPEP 2173.05(i), “any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims….Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)”. The specification only discloses a “private node” refers to a node including data inaccessible to one or more other nodes in the ledger network/system in Para. 0018. The specification also discloses the edge device is inaccessible by analysis node in Para. 0045. The specification never discloses the remote learning device is inaccessible by the analysis node. On the contrary, the specification discloses that analysis node may access private data on the intermediary node in Para. 0019, wherein the intermediary node could be the remote learning devices where the private data from edge devices are collected. For the examination purpose, examiner interprets this limitation as the edge device being inaccessible by the device health analysis node.
Claim 20, with same limitation, is rejected for carrying same deficiencies as claim 8. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:  “each remote learning device configured to”  in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim limitation “each remote learning device configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed function of the remote learning device. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Dependent claims 2-8 are rejected for carrying same deficiencies as claim 1.
Regarding claim 10, it recites “ the one or more remote AI model parameters” at line 2 and 3. There is lack of antecedent for “the one or more remote AI model parameters” because there are multiple “remote AI model parameter” cited prior, therefore it’s not clear where the “one or more” comes from. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-6, 9-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ganapavarapu et al. (US20200394471, hereinafter Gan). 
Regarding claim 1, Gan teaches a system comprising: a plurality of remote learning devices operably coupled to one or more edge devices (Gan: Host platform 820, Asset 830; Fig. 8A, Para. 0179), each remote learning device configured to: receive edge device data from at least one edge device (Gan: asset 830 sends live data to host platform 820; Fig. 8A, 804), train a remote artificial intelligence (AI) model using the edge device data as input (Gan: training machine learning model through multiple rounds of refinements and testing using collected data; Para. 0182), and generate one or more remote Al model parameters in response to the training (Gan: a host platform 820 building and deploying a machine learning model and generating final trained model with variables and weights; Para. 0182); and a ledger node configured to store a ledger data structure (Gan: when the host platform 820 has achieved a finally trained model, the resulting model may be stored on the blockchain 810; Para. 0182) comprising one or more blocks, the ledger node configured to: receive the one or more remote Al model parameters from the plurality of remote learning devices (Gan: a node detecting a model update event, generating model update data based on the update event and transmitting the model update data to a validation node; Para. 0118-0119), generate a new block based on the one or more remote Al model parameters (Gan: the validation node validates the transactions, writes the updated computing model to the model blockchain, Para. 0125-0126; the ordering service (of validation node) accepts endorsed transactions and initiates a new block, Para. 0137), and add the new block to the ledger data structure (Gan: Fig. 7A shows a process of a new block being added to a distributed ledger 720; Para. 0133). 
 Regarding claim 9, Gan teaches an apparatus comprising: a communication interface operably configured to receive edge device data from at least one edge device (Gan: host platform 820 could be a cloud platform, a server, a computer, Para. 0179; I/O interface 924, Fig. 9); memory configured to store the edge device data (Gan: host platform 820 could be a cloud platform, a server, a computer, Para. 0179; asset 830 sends live data to host platform 820; Fig. 8A, 804; memory 906, Fig. 9); and processing circuitry operably coupled to the memory and the communication interface (Gan: processing unit 904 coupled to the memory and I/O interfaces; Fig. 9), the processing circuitry configured to: train a remote artificial intelligence (AI) model using the edge device data as input (Gan: training machine learning model through multiple rounds of refinements and testing using collected data, Para. 0182; Fig. 8A: 804 ); generate a remote Al model parameter in response to the training (Gan: a host platform 820 building and deploying a machine learning model and generating final trained model with variables and weights; Para. 0182); and provide the remote Al model parameter to a ledger node to generate a new block of a ledger data structure based on the remote Al model parameter (Gan: when the host platform 820 has achieved a final trained model, the resulting model is transmitted to blockchain 810 for storage, Para. 0182; Fig. 8A, 804; ordering service of a validation nodes initiates a new block to store training model with parameters to the model blockchain, Para. 0118-0119, Para. 0125-0126, Para. 0133, 0137).
Regarding claim 13, Gan teaches a method comprising: training a remote artificial intelligence (AI) model using edge device data from at least one edge device as input (Gan: training machine learning model through multiple rounds of refinements and testing using collected data; Para. 0182; Fig. 8A: 804); generating one or more remote Al model parameters in response to the training using at least one remote learning device (Gan: a host platform 820 building and deploying a machine learning model and generating final trained model with variables and weights; Para. 0182); and generating a new block of a ledger data structure using a ledger node based on the one or more remote Al model parameters (Gan: ordering service of a validation nodes initiates a new block to store training model with parameters to the model blockchain, Para. 0118-0119, Para. 0125-0126, Para. 0133, 0137).
Regarding claim 2 and 14, Gan teaches the system of claim 1. In addition, Gan teaches wherein the ledger node is configured to generate a composite Al model based on the one or more remote Al model parameters stored in the ledger data structure (Gan: Para. 0182, 0124).
Regarding claim 3 and 15, Gan teaches the system of claim 1. In addition, Gan teaches wherein generating the new block is further based on data corresponding to one or more blocks in the ledger data structure (Gan: Para. 0141). 
Regarding claim 4 and 16, Gan teaches the system of claim 1. In addition, Gan teaches wherein the new block is generated further based on transfer data corresponding to the transfer of data from a source node to a destination node, the transfer data comprising: a source node address and a destination node address (Gan: Para. 0095, 0096, 0099). 
Regarding claim 5, 10 and 17, Gan teaches the system of claim 1. In addition, Gan teaches wherein each remote learning device is further configured to encrypt the one or more remote Al model parameters and send one or more encrypted remote Al model parameters to the ledger node to generate the new block (Gan: training aggregator 132 is a blockchain client which creates a new aggregated machine learning model, then generates new transaction proposals and sends it to node/peer for validation, Para. 0059, 0101, 0103; every transaction is digitally signed by the sender using their private key; Para. 0177).
Regarding claim 6, 11 and 18, Gan teaches the system of claim 1. In addition, Gan teaches wherein the edge device data received by the plurality of remote learning devices is inaccessible by the ledger node (Gan: host platform 820 trains/generates machine learning model using the data collected from asset 830, then transmits final model to blockchain for storage; Para. 0183; Fig. 8A: 804 (one direction arrow between 820 and 810)) (examiner node: edge device data are collected by 820 in 804, not like 802 wherein the data collected are stored by nodes in blockchain). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-8, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gan in view of Cella et al. (US20190339687, hereinafter Cella). 
Regarding claim 7 and 19, Gan teaches the system of claim 1. 
Yet, Gan does not teach wherein the new block is generated further based on device health data indicating health of at least one edge device or at least one remote learning device.
However, in the same field of endeavor, Cella teaches wherein the new block is generated further based on device health data indicating health of at least one edge device or at least one remote learning device (Cella: collects health monitoring data representative of conditions of one or more industrial machines….produces orders for service/parts, track records through blockchain, Para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gan to include wherein the new block is generated further based on device health data indicating health of at least one edge device or at least one remote learning device as disclosed by Cella. One of ordinary skill in the art would have been motivated to make this modification in order to manage edge devices through machine learning as suggested by Cella (Cella: Para. 0010). 
Regarding claim 8 and 20, combination of Gan and Cella teaches the system of claim 7. In addition, Gan teaches a device analysis node (Gan: host platform 820, Fig. 8A: 802), wherein the ledger node is configured to send at least part of the ledger data structure including device data to the device analysis node remote from the ledger node (Gan: device data is sent from blockchain 810 to host platform 820 for analysis; Fig. 8A: 802; Para. 0179-0182), the remote learning devices being inaccessible by the device health analysis node (Gan: blockchain is in between the host platform 820 and assets 830, Fig. 8A: 802 (no connection between 820 and 830)). 
Yet, Gan does not teach the device data is device health data.
However, in the same field of endeavor, Cella teaches the device data is device health data (Cella: Para. 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gan to include device health data as disclosed by Cella.  One of ordinary skill in the art would have been motivated to make this modification in order to manage edge devices through machine learning as suggested by Cella (Cella: Para. 0010). 
Regarding claim 12, Gan teaches the system of claim 9. 
Yet, Gan does not teach provide device health data indicating health of at least one edge device or at least one remote learning device to the ledger node to generate the new block.
However, in the same field of endeavor, cella teaches provide device health data indicating health of at least one edge device or at least one remote learning device to the ledger node to generate the new block (Cella: collects health monitoring data representative of conditions of one or more industrial machines….produces orders for service/parts, track records through blockchain, Para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Gan to include provide device health data indicating health of at least one edge device or at least one remote learning device to the ledger node to generate the new block as disclosed by Cella.  One of ordinary skill in the art would have been motivated to make this modification in order to manage edge devices through machine learning as suggested by Cella (Cella: Para. 0010). 
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gleich et al. US11409990: storing machine learning model in blockchain
Anglin et al. US20200318940: tracking changes of machine learning models in blockchain
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                            /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438